This appellant, a white man 30 years of age, farmer by occupation, was convicted of the offense of grand larceny as charged in the second count of the indictment. It was there charged that he feloniously took and carried away from the storehouse of John Alldredge numerous articles of merchandise (naming them), of the aggregate value of $16. The punishment was fixed by the court, as the law requires. He was duly sentenced to serve an indeterminate term of imprisonment in the penitentiary of not less than two years nor more than three years. From the judgment of conviction pronounced and entered this appeal was taken. The appeal is upon the record proper; there being no bill of exceptions. We find upon examination of this record that the proceedings appear regular in all things. No error being apparent, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.